Dear Commissioner Drennen:
We are in receipt of your request for an Attorney General's opinion regarding the Firefighters' Retirement System and the Municipal Police Employees' Retirement System.  Specifically, you have asked our opinion on the following question:
     Whether the Firefighters' Retirement System and the Municipal Police Employees' Retirement System are `statewide' systems, rather than `state' systems, and therefore, not required to be included in the State's Comprehensive Annual Financial Report (CAFR)?
The Firefighters' Retirement System is governed by LSA-R.S.11:2251 et seq., and is established for "firemen employed by any municipality, parish or fire protection district of the state of Louisiana".  The Municipal Police Employees' Retirement System is governed by LSA-R.S. 11:2211 et seq., and is established for the "municipal policemen in the state of Louisiana".  Neither system includes a guarantee of benefits by the State of Louisiana.
Title 11 is entitled "Consolidate Public Retirement Systems" and is divided into subtitles.  Subtitle II contains the "State Systems", including the Louisiana State Employees' Retirement System, the Teachers' Retirement System of Louisiana, etc. Subtitle III contains the "Statewide Systems", including the Municipal Police Employees' Retirement System and the Firefighters' Retirement System.
It is our opinion that both systems in question, namely the Municipal Police Employees' Retirement System and the Firefighters' Retirement System, have been legislatively classified as "statewide" systems, rather than "state" systems. With regard to the second part of your question, we agree that these systems should not be included in the CAFR, as they do not rely on the state to guarantee benefits to their members and therefore, have no impact on the financial position and results of operation of the state.  See, R.S. 39:80 which requires the Commissioner of Administration to conduct the CAFR to report on the financial position of the state.
If we can be of further assistance, please do not hesitate to contact our office.
Yours very truly,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              _________________________________ ANGIE ROGERS LaPLACE Assistant Attorney General
RPI/ARL/vlh
Date Released:
ANGIE ROGERS LaPLACE ASSISTANT ATTORNEY GENERAL